DETAILED ACTION
This action is pursuant to the claims filed on October 27, 2020. Claims 1-15 are pending. A first action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, the medical patch is an electrode in the reply filed on December 21, 2020 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In view of Applicant’s election of Species I, an electrode, Applicant should delete the limitation directed to a non-elected species, alternative limitation reciting a transdermal patch in claim 8.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson et al. (hereinafter ‘Anderson’, U.S. Pat. No. 2008/0210592).
In regards to independent claim 1 and claims 6 & 8-10, Anderson discloses an envelope (medical electrodes show in Fig. 2, thus meeting claim 8) comprised of two sheets of  material (backing sheets 10 as shown in Fig. 2) that are placed on top of each other with their interior sides facing each other (see Figs. 2 and 3) and their four edges sealed to each other with an adhesive to form an airtight envelope (col. 2, ln. 39-43: the peripheral edges of the two backing sheets 10 are pressed together to form a pocket); the envelope having inside it at least one medical patch attached to the interior side of at least one of the sheets (the inner surface comprises conductive layers 12 and gel 14, thus meeting claim 9) and a layer of medical grade pressure sensitive adhesive surrounding the at least one medical patch (col. 2, ln. 50-55: the adhesive 24 is a biocompatible heat sensitive glue and as shown in the closed configuration, surrounds the perimeters of the conductive layer 12 and gel 14; the adhesive hermetically seal the edges forming a gas-impermeable pocket, thus meeting claims 6 & 10); wherein the pressure sensitive adhesive is applied to a part of the surface of the interior side of the sheet in order to attach the sheet of material and the at least one medical patch to the body of a patient (col. 2, ln. 43-59). 
In regards to claims 2 & 3, Anderson further discloses electrical contacts (stud 16 in Figs. 2 & 3) attached to the backs of the at least one medical patch poke through the sheet from the interior side of the sheet to the external side of the sheet (studs extends through the backing 
In regard to claims 11-13, Anderson further discloses electrodes on both of the sheets of material that make up the envelope and a non-stick liner (liner 22 in Figs. 2-4) placed between the two sheets of material, wherein the non-stick liner is present only if the areas covered with adhesive around the electrodes overlap each other when the two sheets are assembled to form the envelope (the folded liner 22 configuration is only present when the electrodes 10 form the envelope) and wherein the liner separating the two sheets of material is automatically removed when the two sheets of the envelope are separated from each other (the folded liner 22 configuration is automatically removed when the two electrode 10 are separated from each other as shown in Fig. 2). 
In regards to claim 15, Anderson discloses a method of applying the at least one medical patch in the envelope of claim 1 to the skin of a patient, comprising: separating the two sheets of material that form the envelope (col. 2, ln. 44-49: the electrode backing sheets are peeled apart and separating the electrodes for deployment and use), and pressing on the exterior side of the sheets of material to cause the sheet and the at least one medical patch to adhere to the skin of the patient (col. 2. ln. 44-57: the electrodes are then placed on the patient).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 and discussed above, and further in view of Riley et al. (hereinafter ‘Riley’, U.S. Pat. No. 2016/0279405).
In regards to claim 4, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it fails to disclose wherein the electrical contacts attached to the patch are coiled up and sealed inside the envelope to be uncoiled when the envelope is opened.
Riley teaches an envelope similar to Anderson ([0055]). Specifically, Riley teaches providing electrical contacts attached to the medical patch and electrical leads that are preconnected directly to the patch and coiled up and sealed inside the envelope ([0055]), see Fig. 14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the electrical contacts of Anderson with the electrical contacts of Riley for their use in the electrode patch art and the selection of any one of these known electrical contact equivalents for electrically connecting to an energy source would 
 In regards to claim 7, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the instructions for the correct placement of the medical patch are printed on the exterior of the envelope.
Riley teaches providing one or more images indicating the determined location of electrodes relative to each other ([0014] and see 27 in Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exterior surface of the electrodes of Anderson and provide one or more visual instructions as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0014]). 
In regards to claim 14, Anderson discloses the invention substantially as claimed in claim 1 and discussed above. However, it does not disclose that the at least two electrodes are spupplied in different sizes with different distances between electrodes to insure correct placement of the electrodes.
Riley teaches two electrode facing each other with an envelope closed ([0055]) wherein the electrodes have different shapes (as shown in Fig. 14, one comprises oval shape while the other comprises triangular shape).  Riley explains that providing electrodes of differing shapes assists in proper placement of the electrodes ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Anderson and provide different shapes as taught by Riley, as doing so assist the user in placement of the electrode on the body of the patient ([0037]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 and discussed above, and further in view of Paquet et al. (hereinafter ‘Paquet’, U.S. Pat. No. 9,585,620).
In regards to claim 5, Anderson discloses the invention substantially as claimed in claim 3/1 and discussed above. However, Anderson does not disclose a controller as claimed. 
Paquet teaches an electrode patch and providing a controller or circuitry (flexible conductive circuit 24 comprising a processor 202, col. 7, ln. 7-24, col. 3, ln. 13-20) on an external surface of the patch for wirelessly communication with a signal generator (col. 2, ln. 38-50). Note that there are interconnections between the electrode (28) and the flexible printed circuit 24 as shown in Fig. 2B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention do modify the wired electrode patch of Anderson and provide two wireless electrode patch comprising a controller for processing and communicating data from an external device as taught by Paquet. Providing wireless electrode patch by incorporating appropriate circuitry including a processor is well-known in the art and involves routine skill in the art and a predictable result would ensue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/25/2020